Citation Nr: 1105623	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  06-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased disability rating for service-
connected diabetes mellitus type II, currently rated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the benefit sought on appeal.  

In November 2008 and September 2010, the Board remanded the 
matter on appeal for further development.  Unfortunately, a 
review of the evidence reflects that the appeal once must again 
be remanded.  Accordingly, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

In November 2008, the Board remanded in part for a duty to notify 
and assist letter.  Although the Veteran was provided with one in 
December 2008, the letter addresses what is needed to 
substantiate a claim for service connection, not an increased 
rating.  Accordingly, a remand is necessary for another letter.  
See 38 C.F.R. § 3.159; Stegall v. West, 11 Vet. App. 268, 271 
(1998).

A review of the Veteran's claims file reflects he underwent VA 
examinations pertaining to this claim in November 2004, June 
2005, July 2009, and March 2010.  In particular, a July 2009 
rating decision references a July 6, 2009 VA examination 
conducted by Dr. Ouellette, which the RO documented as having 
reviewed in connection with its adjudication of the claim for 
diabetes mellitus.  Although the Board acknowledges that the RO 
reviewed this examination report in connection with its July 2009 
adjudication of the Veteran's claim, it does not appear that a 
copy of the examination report has been associated with the 
claims file.

In September 2010, the Board remanded to obtain this examination 
report.  The Board observes that VA records from the Iowa City 
VAMC dated from February to September 2010 were associated with 
the claims file pursuant to the remand.  However, the July 2009 
VA examination was not obtained.  The Board notes that it is 
unclear where the July 2009 VA examination took place as the 
Veteran appears to receive treatment at the Iowa City, Iowa; 
Columbia, Missouri; and Quincy, Illinois VA facilities.  However, 
it does not appear that a request for the examination report from 
another VA facility was made.  Further, there was no finding that 
the examination report was unavailable.  See Stegall, 11 Vet. 
App. at 271.

VA is required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim, to include 
relevant records from both Federal and private sources.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board further notes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically in the 
claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board also 
observes that there are several additional documents listed under 
the evidence heading of the July 2009 and also January 2010 
rating decisions that have not been associated with the claims 
file (i.e. May 2009 Form 21-8940; two June 2009 VA examinations, 
and a December 2009 VA examination).  This indicates that there 
might be a temporarily file at the RO in St. Louis or somewhere 
else that has not been associated with the claims file.  
Therefore, as the identified July 2009 VA examination may have a 
bearing on the Veteran's claim, on remand the AOJ must attempt to 
obtain the examination report, and any other relevant records 
reviewed by the RO and discussed in the July 2009 and January 
2010 rating decisions that are pertinent.  

The Board observes the Veteran's representative's contentions in 
the August 2010 and January 2011 informal hearing presentations 
that a remand is necessary to obtain an examination that 
addresses whether diabetes mellitus requires regulation of 
activities as required for a 40 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7913.  The Veteran's representative 
argued that because the March 2010 VA examiner indicated that 
peripheral neuropathy, a condition that was found to be secondary 
to diabetes mellitus, caused problems with the Veteran's usual 
daily activities, this statement indicates that the Veteran must 
regulate his activities and a 40 percent rating is warranted.  
The Board observes that the March 2010 VA examination appears to 
address that question as the examiner stated that the Veteran was 
not restricted in his ability to perform strenuous activities.  
Nevertheless, it does not appear that the examiner specifically 
commented on the effect of diabetes mellitus on his employment.  
38 C.F.R. § 4.1.  The Board concludes that in light of the 
difficulty in obtaining the July 2009 VA examination and the lack 
of information on the impact of the Veteran's diabetes mellitus 
on his employment, a remand for another VA examination is 
necessary.  

Lastly, pursuant to the last remand, the RO sought to clarify the 
Veteran's representative in an October 2010 letter.  There is no 
response from the Veteran of record.  Accordingly, as the 
February 2004 Form 21-22 appoints the VFW as the Veteran's 
representative and there is no indication that their 
authorization has been revoked, the VFW is noted to be the 
Veteran's representative for purposes of this appeal.  38 C.F.R. 
§ 20.608.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a duty to notify and 
assist letter that identifies the information 
and evidence necessary to substantiate his 
claim for an increased rating for his 
service-connected diabetes mellitus type II.

2.  Obtain the July 6, 2009 VA examination 
conducted by Dr. Ouellette as identified in 
the July 2009 rating decision.  It should be 
noted that several of the documents 
identified in the July 2009 and January 2010 
rating decisions have not been associated 
with claims file.  All relevant documents 
pertaining to the Veteran's claim for an 
increased rating for diabetes mellitus should 
be obtained.  All efforts to locate these 
documents should be documented, to include 
searching for any temporary files at the St. 
Louis RO.  If these documents cannot be 
located, the claims file must be documented 
accordingly.  

3.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
diabetes mellitus.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all pertinent 
records associated with the claims file and 
to comment on the severity of the Veteran's 
service-connected diabetes mellitus.  The 
examiner should report all signs and symptoms 
necessary for rating the Veteran's diabetes 
mellitus under the applicable rating 
criteria, 38 C.F.R. § 4.118, Diagnostic Code 
7913.  Specifically, the examiner must 
address whether diabetes mellitus requires 
regulation of activities.  The examiner 
should also comment as to the impact of 
diabetes mellitus on the Veteran's daily 
activities and his ability to maintain 
employment.  

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


